AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 1st day of June, 2014, to the Fund Administration Servicing Agreement, dated as of June 22, 2006, as amended (the “Agreement”), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the “Trust”) on behalf of its separate series, the Osterweis Funds and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the fees of the Osterweis Funds; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit I of the Agreement is hereby superseded and replaced with Amended Exhibit I attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANCORP FUND SERVICES, LLC By: /s/ Elaine E. Richards By: /s/ Michael R. McVoy Name:Elaine E. Richards Name: Michael R. McVoy Title: President Title: Executive Vice President 6/2014 Amended Exhibit I to the PMP Fund Administration Servicing Agreement - Osterweis Funds Name of Series Osterweis Fund Osterweis Strategic Income Fund Osterweis Strategic Investment Fund Osterweis Institutional Equity Fund FUND ADMINISTRATION ANNUAL FEE SCHEDULE at 6/1/14** Domestic Funds Annual fee based upon assets for the complex (domestic funds only aggregated)* [ ] basis points on the first $[ ] billion [ ] basis points on the next $[ ] billion [ ] basis point on the balance Minimum annual fee:$[ ] per fund International Funds Annual fee based upon assets per fund* [ ] basis points on the first $[ ] million [ ] basis points on the next $[ ] million [ ] basis points on the next $[ ] million [ ] basis points on the balance Minimum annual fee:$[ ] per fund Multiple Classes Additional $[ ] per year per class Fees are billed monthly * Subject to CPI increase. Advisor Information Source Web Portal · $[ ]/fund/month (waived) · $[ ]/fund/month for clients using an external administration service · $[ ]/hour custom development – quoted based upon client requirements Extraordinary Services Quoted separately based upon requirements Includes monthly fund performance reporting.Daily performance reporting additional. Plus out-of-pocket expenses, including but not limited to: Postage, Stationery Programming, Special Reports Daily Compliance Testing Systems Expense Proxies, Insurance EDGAR filing Retention of records Federal and state regulatory filing fees Certain insurance premiums Expenses from board of directors meetings SEC 15c Reporting Auditing and legal expenses Blue Sky conversion expenses (if necessary) All other out-of-pocket expenses **The “Annual Fee Based Upon Assets” fee attributable to the Osterweis Institutional Equity Fund will be reduced by [ ]% through July 31, 2013 and reduced [ ]% from August 1, 2013-July 31, 2014.No other fees listed above are reduced. Advisor’s signature below acknowledges approval of fee schedule on this Amended Exhibit I Osterweis Capital Management, LLC By: Name: Title:Date: 6/2014 Amended Exhibit I (continued) to the Professionally Managed Portfolios Fund Administration Servicing Agreement -Osterweis Funds Multiple Series Trust - CHIEF COMPLIANCE OFFICER SERVICES FEE SCHEDULE at April 2013 Chief Compliance Officer Services U.S. Bancorp provides the Chief Compliance Officer (CCO) for each fund serviced within the Multiple Series Trust.Compliance functions performed by USBFS provided CCO include, but are not limited to: • Designation as the Trust’s Chief Compliance Officer • Periodic and Annual Reporting to MST Fund Board • Board Meeting Presentation and Board Support • MST Fund Board Liaison For All Compliance Matters • Daily Resource to Advisor CCO and Fund Board • Review of Advisor Compliance Policies, Procedures and Controls • Review of USBFS/USB Critical Procedures & Compliance Controls • Due Diligence Review of Advisor and USBFS Service Facilities • Testing, Documentation and Reporting of Advisor and USBFS/USB Compliance Policies, Procedures and Controls Compliance functions performed by USBFS Risk Management Team include, but are not limited to: • Quarterly USBFS Certification to Trust CCO • Business Line Functions Supported • Fund Administration and Compliance • Transfer Agent and Shareholder Services • Fund Accounting • Custody Services • Distribution Services • CCO Portal – Web On-line Access to Fund CCO Documents • Periodic CCO Conference Calls • Dissemination of Industry/Regulatory Information • Client & Business Line Compliance Education & Training Chief Compliance Officer (CCO)* ·$[ ] per fund; future charges as set by PMP Board ·$[ ] per year per load fund or international fund ·$[ ] per year per sub-advisor per fund (in addition to Fund CCO fee) Plus Out-Of-Pocket Expenses – including but not limited to CCO team travel related costs to perform due diligence reviews at Advisor or sub-advisor facilities Fees are billed monthly. *Subject to annual CPI increase, Milwaukee MSA. Advisor’s signature not required as these CCO fees have not changed. 6/2014
